Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 28, 2021

                                       No. 04-21-00229-CV

                                         Paul J. KITTLE,
                                            Appellant

                                                 v.

                                         Patricia KITTLE,
                                              Appellee

                   From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-CI-16245
                         Honorable Angelica Jimenez, Judge Presiding


                                          ORDER
        On June 14, 2021, appellant’s counsel, Christopher J. Deeves and Kenneth E. Grubbs,
filed a motion to withdraw as counsel for appellant. The motion complies with the requirements
of Texas Rule of Appellate Procedure 6.5, and it has been on file for more than ten days. See
TEX. R. APP. P. 6.5(a), (b); id. R. 10.3(a). Neither appellant nor appellee have filed any objection
or other response to the motion.

        After consideration, the motion to withdraw is GRANTED. We ORDER Christopher J.
Deeves and Kenneth E. Grubbs to “immediately notify [appellant], in writing, of any deadlines
or settings that the attorney knows about at the time of withdrawal but that were not previously
disclosed to” appellant and to file a copy of that notice with the clerk of this court. Id. R. 6.5(c).



                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of June, 2021.
___________________________________
MICHAEL A. CRUZ, Clerk of Court